DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/19/2022 has been entered. Claims 1-20 are currently
pending. Applicant’s amendments to the claims have overcome the 35 USC 112(b) rejection previously  set forth in the Non-Final Office Action mailed 06/01/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima et al, US. Pub. No. 20100227657A1 (hereinafter Mashima).
Regarding claim 1, Mashima discloses an electronic device comprising:
a first housing comprising a first conductive portion (Fig. 1b: 1st housing 110 comprising the first circuit board 113);
a second housing slidably coupled to the first housing at a designated round-trip distance (Fig. 1b, para [0049], line 8-11: second housing 120 can slide over the first housing 110), the second housing configured to comprise a second conductive portion (Fig. 1a: second housing 120 comprising antenna element 123) overlapping at least a part of the first conductive portion in a slide-in state (See fig. 5: antenna element 151/123 overlaps first circuit board 113 in slide-in state);
a wireless communication circuit disposed in the electronic device and electrically connected to the first conductive portion (Para [0050], line 3-5: first circuit board 113 has a signal processing section that performs signal processing for the purpose of wireless communication); and
at least one electrical connection structure disposed in a space of the second housing (Fig. 2: conductive terminal 129 is disposed in a space of the second housing 120) and substantially enclosed within the electronic device to be not exposed outside of the electronic device in a slide-out state (Fig. 2: the conductive terminal 129 is enclosed within the electronic device and not exposed outside of the electronic device in the slide-out state because the conductive terminal 129 utilizes capacitive coupling so the conductive terminal 129 is enclosed within the housing, see para [0052]-[0053]), the at least one electrical connection structure configured to electrically connect the second conductive portion to the first conductive portion in the slide-in state (Para [0055], line 9-11: conductive terminal 129 will electrically connect to the conductive terminal 115 of first circuit board 113 in the slide-in state).
Although Mashima does not explicitly disclose the wireless communication circuit is configured to one of transmit or receive a radio signal in at least one frequency band through the first conductive portion and the second conductive portion in the slide-in state, Mashima discloses the second conductive portion is used to transmit or receive signal in the slide-in state (para [0056], line 1-5: the monopole antenna 123 is used for wireless communication in the closed state).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filling of invention given the teaching of Mashima that the first conductive portion and the second conductive portion are connected in the slide-in state, so when the wireless communication circuit transmits or receives radio signals through the second conductive portion, it will transmit or receive signal through the first conductive portion. The motivation of doing so stems from the need of maintaining the high antenna performance in the closed state (Mashima, para [0062]).
Regarding claim 2, Mashima further discloses the wireless communication circuit is further configured to transmit and receive radio signals in the at least one frequency band through the first conductive portion in the slide-out state (Para [0050], line 3-5: first circuit board 113 has a signal processing section that performs signal processing for the purpose of wireless communication).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima as applied to claim 1 above, and further in view of Kim et al, US Pub. No. 2017/0142241 A1 (hereinafter Kim).
Regarding claim 3, Mashima does not disclose the first housing comprises a first side member, and wherein the first conductive portion is disposed through a first non-conductive portion and a second non-conductive portion spaced apart from each other at a designated interval in the first side member.
Kim discloses the first housing comprises a first side member (Fig. 21c below: first housing 2110 comprises first side member), and wherein the first conductive portion is disposed through a first non-conductive portion and a second non-conductive portion spaced apart from each other at a designated interval in the first side member (Fig. 21c: metal frame 2111 is disposed between non-conductive portion 2115 and 2116).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to dispose the conductive portion between the non-conductive portions as taught in Kim to the device as taught in Mashima for the purpose of isolating the conductive portion from other conductive portions next to it because the conductive portions will act as antenna radiators, therefore they will affect the antenna performance when they get in contact with each other.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st side member)][AltContent: textbox (2nd side member)]
    PNG
    media_image1.png
    662
    793
    media_image1.png
    Greyscale

Regarding claim 4, Mashima does not disclose the second housing comprises a second side member, and wherein the second conductive portion is disposed through a third non- conductive portion disposed in the second side member.
Kim discloses the second housing comprises a second side member (Fig. 21c above: 2nd housing 2120), and wherein the second conductive portion is disposed through a third non-conductive portion disposed in the second side member (Fig. 21c: metal frame 2121 is disposed next to non-conductive portion 2125).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to dispose the second conductive portion next to the third non-conductive portion as taught in Kim to the device as taught in Mashima for the purpose of isolating the conductive portion from other conductive portions next to it because the conductive portions will act as antenna radiators, therefore they will affect the antenna performance when they get in contact with each other.
Regarding claim 5, Mashima does not disclose when in the slide-in state, the first non-conductive portion is disposed at a location covered by the second side member.
Kim discloses when in the slide-in state, the first non-conductive portion is disposed at a location covered by the second side member (Fig. 21a: non-conductive portion 2115 is covered by second side member of second housing 2120).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to arrange the second side member covering the first non-conductive portion as taught in Kim to the device as disclosed in Mashima for the purpose of allowing the second side member sliding over the first side member where the first non-conductive member is disposed. 
Regarding claim 6, Mashima does not disclose at least the third non- conductive portion is disposed at a location facing at least a part of the first non- conductive portion in the slide-in state.
Kim discloses at least the third non-conductive portion is disposed at a location facing at least a part of the first non- conductive portion in the slide-in state (Fig. 21a: in the slide-in state, the non-conductive portion 2125 is facing the non-conductive portion 2155).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to dispose the third non-conductive portion facing the first non-conductive portion as taught in Kim to the device as discloses in Mashima for the purpose of improving radiation performance of an antenna (Kim, para [0011]) because the radiation radiating from the first conductive portion may be radiated through the third non-conductive portion in the second housing (Kim, para [0205]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mashima and Kim as applied to claim 4 above, and further in view of Fritsch et al, US Patent No. 5,921,783 (hereinafter Fritsch).
Regarding claim 7, Mashima and Kim do not disclose the electrical connection structure is disposed to at least partially protrude into the space in the second housing and at least partially physically comes into contact with the first conductive portion in the slide-in state.
Fritsch discloses the electrical connection structure is disposed to at least partially protrude into the space in the second housing (Fig. 1: contact pins 18 protrude into the space of the bottom housing) and at least partially physically comes into contact with the first conductive portion in the slide-in state (Fig. 3: contact pins 18 will make contact to the pins 14).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to dispose the electrical connection structure protrude into the second housing as taught in Fritsch to the device as taught by Mashima and Kim to improve the connection between the two conductive portions of the two housings. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima as applied to claim 1 above, and further in view of O’Brien, US Pub. No. 20140211399.
Regarding claim 18, Mashima does not disclose the electronic device further comprising: a flexible display disposed to be supported by at least a part of the first housing and the second housing.
O’Brien discloses the electronic device further comprising: a flexible display disposed to be supported by at least a part of the first housing and the second housing (Fig. 1, para [0004], line 4-6: the mobile device comprises a flexible display as one housing part slides out from another housing part).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the flexible display as disclosed in O’Brien to the device as taught in Mashima for the purpose of providing a larger display surface but still maintaining the compact portable shape (O’Brien, para [0002]).
Regarding claim 19, Mashima does not disclose the electronic device further comprising:
a bendable member disposed in the space, received in the space in the slide-in state, the bendable member configured to slide out from the space in a way to be visible to an outside along the first housing in a slide-out state.
O’Brien discloses the electronic device further comprising:
a bendable member disposed in the space (fig. 2, para [0020]: the carrier tracks 210 is disposed in the second housing), received in the space in the slide-in state (Fig. 2: in the slide-in state, carrier track 210 is disposed inside the second housing), the bendable member configured to slide out from the space in a way to be visible to an outside along the first housing in a slide-out state (fig. 2: in the slide-out state, the carrier track 210 comes out from the second space and can be visible along with the first housing).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the bendable member as taught in O’Brien to the electronic device as disclosed in Mashima for the purpose of rolling the display in and out of the housing as the electronic device retract or expand (O’Brien, Abstract).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Slide-out state)][AltContent: textbox (Slide-in state)]
    PNG
    media_image2.png
    626
    425
    media_image2.png
    Greyscale

Regarding claim 20, Mashima does not disclose the flexible display is disposed to be supported by the first housing and the bendable member, and wherein a display area of the flexible display visible to the outside varies through the bendable member when the slide-in state shifts to the slide-out state.
O’Brien discloses the flexible display is disposed to be supported by the first housing and the bendable member (Fig. 2: the flexible display 104 is supported by the first housing 112 and the carrier track 210), and wherein a display area of the flexible display visible to the outside varies through the bendable member when the slide-in state shifts to the slide-out state (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the bendable member as taught in O’Brien to the electronic device as disclosed in Mashima for the purpose of rolling the display in and out of the housing as the electronic device retract or expand (O’Brien, Abstract).

Allowable Subject Matter
Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of “at least some of a section corresponding to the designated round-trip distance and belonging to a section in which the first side member and the second side member face each other comprises an electrical disconnection section in which the electrical connection structure is electrically disconnected from the first side member”. 
Claims 9-17 depend directly or indirectly therefrom and are included in the allowable
subject matter.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive..
Applicant argues on page 9 of the Remarks that Mashima fails to disclose "at least one electrical connection structure disposed in a space of the second housing and substantially enclosed within the electronic device to be not exposed outside of the electronic device in a slide-out state, the at least one electrical connection structure configured to electrically connect the second conductive portion to the first conductive portion in the slide-in state" because in Mashima, the conductive terminal is exposed outside the surface of the mobile terminal in the slide-out state. 

	Examiner respectfully disagrees because Mashima discloses the electrical connection structure is substantially enclosed within the electronic device to be not exposed outside of the electronic device in a slide-out state (Fig. 2: the conductive terminal 129 is enclosed within the electronic device and not exposed outside of the electronic device in the slide-out state because the conductive terminal 129 utilizes capacitive coupling so the conductive terminal 129 is enclosed within the housing, see para [0052]-[0053]).
Claims 2-7 and 18-20 are dependent on claim 1 and also rejected as explained above.

Citation of Pertinent Art
Won et al, US 20210359392 A1 – slidable electronic device with flexible display and plurality of antennas arranged around metal rims
Yongyoun et al, WO 2019245165 – electronic device with flexible display and conductive portions acting as antennas, protrusion forming electrical path in extended state
Adams et al, US 10090578 B2 – electronic device with slidable case, the antenna system in the 2nd case parasitically coupled to the antenna of the wireless device
Deok, KR 20090126707 – portable device with antennas in 1st and 2nd housings aligned in the slide-in state

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845